                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     NO. 2:17CR130-PPS
                                             )
 KENNETH R. MORRISON,                        )
                                             )
               Defendant.                    )

                                 OPINION AND ORDER

       On December 13, 2018, a jury found Kenneth Morrison guilty of Interstate

Transportation of Stolen Property, in connection with his dismantling of an unused

railroad drawbridge and his sale of the scrap metal. At sentencing on September 5,

2019, I imposed 24 months of imprisonment and restitution of $54,345 payable to the

City of Hammond. I granted Morrison voluntary surrender with a reporting date of

October 18, 2019 to begin his incarceration. Morrison promptly filed a notice of appeal.

Now before me is Morrison’s motion requesting a stay of imprisonment during his

appeal, pursuant to 18 U.S.C. §3143(b).

       Section 3143(b)(1) establishes a presumption of detention pending the

defendant’s appeal where he “has been found guilty of an offense and sentenced to a

term of imprisonment.” The relief requested now by Morrison can be granted only if I

find “by clear and convincing evidence that the person is not likely to flee or pose a

danger to the safety of any other person or the community if released.” §3143(b)(1)(A).

In addition, release pending Morrison’s appeal would also require my findings that
“the appeal is not for the purpose of delay” and that the appeal “raises a substantial

question of law or fact likely to result in” either reversal, an order for a new trial, a

sentence that does not include a term of imprisonment, or a reduced prison term less

than the expected duration of the appeal process. §3143(b)(1)(B)(i)-(iv). Even assuming

without deciding that Morrison meets all the earlier requirements, it is on this last

requirement that Morrison’s motion falters.

       The motion cites the governing statute but does not discuss the applicable

standards. Morrison accordingly makes no effort to specifically argue that the merits of

his legal challenges to his conviction and sentence raise a substantial question of law or

fact likely to result in the required relief on appeal. The issues articulated in the motion

repeat three arguments made in Morrison’s post-trial motion for acquittal under

Fed.R.Civ.P. 29 and 33, which I denied in written opinion dated August 14, 2019.

Morrison also now includes one argument he made at sentencing, which I addressed at

some length when I rejected it during the sentencing hearing. I am not persuaded to

reconsider any of these previous conclusions, and certainly am not persuaded that any

of the arguments is “likely to result” in a successful appeal. Morrison’s motion must

therefore be denied.

       ACCORDINGLY:




                                               2
      Defendant Kenneth R. Morrison’s Motion Requesting Stay of Imprisonment

During Appeal Pursuant to 18 U.S.C. §3143(b) [DE 160] is DENIED.

      SO ORDERED.

      ENTERED: October 15, 2019.

                                        /s/ Philip P. Simon
                                      PHILIP P. SIMON, JUDGE
                                      UNITED STATES DISTRICT COURT




                                         3
